Exhibit 10.2

 

LOGO [g343088g53a94.jpg]    PERFORMANCE AWARD AGREEMENT

GRANTED TO

  

GRANT DATE

  

AMOUNT OF AWARD ($)

   SOCIAL
SECURITY NUMBER

[Name]

 

[Street]

 

[City], [State] [Postal]

  

    /    /20    

  

Threshold Amount:             

 

Target Amount:             

 

Maximum Amount:             

   [SSN]

 

1. This Agreement. This agreement, together with Exhibit A and Exhibit B
(collectively, the “Agreement”), sets forth the terms and conditions of a
performance award representing the right to receive a cash payment from Apogee
Enterprises, Inc., a Minnesota corporation (the “Company”). This Agreement is
issued pursuant to the Apogee Enterprises, Inc. 2009 Stock Incentive Plan, as
amended from time to time (the “Plan”), and subject to its terms.

 

2. The Grant. The Company hereby grants to the individual named above (the
“Employee”), as of the above Grant Date, a performance award representing the
right to receive a cash payment up to the maximum amount set forth above,
subject to the requirements of this Agreement and the terms of the Plan (the
“Performance Award”).

 

3. Performance Period. The “Performance Period” for purposes of determining the
cash payment amount shall be fiscal year 20            through and including
fiscal year 20    .

 

4. Performance Goals. The performance goals for purposes of determining the cash
payment amount are set forth in the attached Exhibit B.

 

5. Payment. Subject to the terms and conditions of this Agreement, the amount of
cash to be paid to the Employee pursuant to this Performance Award (the “Cash
Payment”) will be based on whether and to what extent the threshold, target or
maximum performance level of the performance goals is achieved, as set forth in
the attached Exhibit B and as determined by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) in its sole discretion. The
threshold, target and maximum amounts set forth above represent the Cash Payment
amount to be made to the Employee if the Company achieved all of the performance
goals at the threshold, target or maximum level, respectively. The Employee will
receive a Cash Payment pursuant to this Performance Award if one or more
performance goals is achieved at or above the threshold level. The determination
of the Cash Payment amount will occur as soon as practicable after the Committee
determines, in its sole discretion after the end of the Performance Period (or,
in the case of a Change in Control (as defined in the Plan), after the Truncated
Performance Period, as applicable), whether, and the extent to which, the
performance goals have been achieved (the “Determination Date”). As soon as
administratively feasible following the Determination Date (but in no event
later than 60 days following the end of the Performance Period), the Company
shall pay to the Employee one-half of the Cash Payment (the “Initial Payment”).
On the one year anniversary of the last day of the Performance Period (the
“Fully-Vested Date”), the Company shall pay to the Employee the remaining
one-half of the Cash Payment (the “Final Payment”).

 

6. Termination of Employment. In the event the Employee’s employment is
terminated prior to the Fully-Vested Date, this Performance Award and any unpaid
Cash Payment pursuant to this Agreement shall be immediately and irrevocably
forfeited, unless the Employee’s employment is terminated under the
circumstances described below.

In the event the Employee’s employment is terminated prior to the end of the
Performance Period by reason of Retirement (as defined in the attached Exhibit
A), Disability (as defined in the attached Exhibit A) or death, the Employee or
the Employee’s estate, as applicable, shall be entitled to receive a pro-rata
portion (based on the amount of time elapsed between the beginning of the
Performance Period and the date of termination) of the Cash Payment after the
end of the Performance Period to the extent that the threshold, target or
maximum performance level of the performance goals is achieved, as set forth in
the attached Exhibit B and as determined by the Committee in its sole
discretion. In the event the Employee’s employment is terminated after the
Performance Period by reason of Retirement, Disability or death, the Employee or
the Employee’s estate, as applicable, shall be entitled to receive the Initial
Payment (if not yet paid to the Employee) and the Final Payment. The Cash
Payment to be paid to the Employee pursuant to this paragraph shall be paid in
accordance with paragraph 5 above.

 

1



--------------------------------------------------------------------------------

7. Change in Control. If a Change in Control of the Company occurs during the
Performance Period, then for purposes of determining the Cash Payment amount,
the Performance Period shall be deemed to end on the date of the Change in
Control (the shortened Performance Period is referred to herein as the
“Truncated Performance Period”). The Cash Payment amount will be based on the
extent of achievement of the threshold, target or maximum performance level of
the performance goals, as adjusted for the Truncated Performance Period and
determined by the Committee in its sole discretion. The Cash Payment to be paid
to the Employee pursuant to this paragraph shall be paid in full in a single
lump sum payment as soon as administratively feasible following the
Determination Date (but in no event later than 60 days following the end of the
Truncated Performance Period).

If a Change in Control of the Company occurs after the Performance Period, then
the Employee shall be entitled to receive the Initial Payment (if not yet paid
to the Employee) and the Final Payment as soon as administratively feasible
following the date of the Change in Control (but in no event later than 60 days
following the date of the Change in Control).

 

8. Restrictions on Transfer. Neither this Performance Award, nor any right with
respect to this Performance Award under this Agreement, may be sold, assigned,
transferred or pledged, other than by will or the laws of descent and
distribution, and any such attempted transfer shall be void.

 

9. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the grant of this Performance Award and the
receipt of any payments pursuant to this Performance Award, and the Employee
acknowledges that he or she should consult with his or her own tax advisor
regarding the applicable tax consequences. The Company will satisfy any
applicable tax withholding obligations arising from any payment of this
Performance Award by withholding a portion of the cash otherwise to be delivered
equal to the amount of such taxes.

 

10. Section 409A. Notwithstanding anything in this Agreement to the contrary, to
the extent that this Performance Award constitutes “deferred compensation”
subject to Section 409A of the Internal Revenue Code (the “Code”), this
Performance Award will not be payable or distributable upon a Change in Control
unless the Company determines in good faith that the Change in Control meets the
definition of a change in ownership or effective control (or change in ownership
of a substantial portion of assets) in Section 409A(a)(2)(A)(v) of the Code and
applicable guidance thereunder.

 

11. Acknowledgment. This Performance Award shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:     APOGEE ENTERPRISES, INC.         EMPLOYEE’S SIGNATURE      
      DATE     By:            [Name] SOCIAL SECURITY NUMBER       [Title]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

PERFORMANCE AWARD AGREEMENT

The following terms used in this Agreement have the following meanings:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

“Disability” shall mean any physical or mental condition which would qualify the
Employee for a disability benefit under any long-term disability plan maintained
by the Company or any Affiliate then employing the Employee.

“Retirement” shall mean the Employee’s termination of his or her employment
relationship with the Company under such circumstances determined to constitute
retirement by the Committee in its sole discretion.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE GOALS UNDER THE

PERFORMANCE AWARD AGREEMENT

Performance Goals for Two-Year Performance Period

(            , 20            –             , 20        )

 

Performance Goal

   Threshold    Target    Maximum

Average Return on Invested Capital

(weighted as 33-1/3%)

        

Cumulative Earnings Per Share

(weighted as 33-1/3%)

        

Cumulative Net Sales

(weighted as 33-1/3%)

        

Payment Levels

        

 

  •  

The amount earned by the Employee for performance between the threshold, target
and maximum performance levels will be linearly interpolated.

 

B-1